KENNEDY, District Judge.
The petition of Dweck for naturalization is opposed .by the government .on the ground that he is ineligible for citizenship under the'Selective Training and Service Act of 1940, § 3(a), 50 U.S.C.A.Appendix, § 454(a).
On February 23, 1943, petitioner filed with his local draft board (Local Board No. 200) an application for exemption from service on the ground that he was a citizen of a neutral country, namely, Syria. That country became a .co-belligerent of the United States on February 25, 1945 as against Germany, and on February 26, 1945 as against Japan.
Dweck was then notified that he had been reclassified into Class 1-A. Without protest he reported for a pre-induction physical examination and was found unfit. On March 30, 1945 Dweck was ordered to report for service, but on the following day he was notified that the notice to report had been sent through error. On .April 9th he was told by the Board that he had been classified 4-F. On December 6; 1948, Dweck married an American citizen.
The claim now assorted by Dweck is that he did not become ineligible for citizenship when he claimed exemption as a national of a neutral state, because, in fact, Syria had been invaded by Great Britain on June 8, 1941 and occupied on July 15, 1941 by Great Britain and Free French troops. As has been said, Syria became a co-belligerent on February 25, 1945. Dweck’s contention is that during the occupation Syria was not a state at all, and he cites a district court decision dealing with the status of Palestine, Petition of Ajlouny, D.C.Mich.1948, 77 F.Supp. 327. But I. can find no parallel between the international status of Syria on the one hand and that of Palestine on, the other.
Palestine was conquered by Allenby on December 9, 1917. It remained under British Military Administration until July 1, 1920, when a civil government was set up. From and after September 29, 1923, Palestine was governed by Great Britain under a League of Nations mandate, and this position remained undisturbed until May 14-15, 1948, on which dates the Republic of Israel was proclaimed. Syria, on the other hand, was -formerly a vilayet under the Turkish Empire. ■ By the Treaty of Sevres, August 10, 1920 it was made an independent state. *170Between 1920 and 1941 it was administered along with Greater Lebanon under a French mandate, but on September 8, 1936 a Franco-Syrian treaty approved establishment of an independent Syrian state under French military supervision. On September 16, 1941 Syria was proclaimed a Republic by the occupying French authorities. On December 27, 1943 an agreement was signed, effective January 1, 1944, transferring nearly all powers thitherto exercised by France to the Lebanese government.
The conclusion I reach is that Palestine was in a state of pupilage until the Republic was created;. Syria, on the other hand, was certainly a state in 1943 (the time of Dweck’s successful claim of exemption) even though it was then occupied.
If I am right in all this, Dweck’s claim of exemption as a national of a neutral state was well-founded, and this claim rendered him ineligible for citizenship. The petition is denied.